^SS-Oy-
                                 John H. Fostel
                                     District Judge


                               271st Judicial District Court
                                 Wise and Jack Counties
                                      P. O. Box 805
                                 Decatur, Texas 76234
                                      940-627-3200



                                      April 14,2015

The Court of Criminal Appeals
P. O. Box 12308
Capitol Station
Austin, Texas 78711


                                      Re:     Cause No. 4205-C;
                                              Ex Parte: Ronald Wayne Harrison;
                                              WR-40,355-04


Honorable Court:


       I respectfully request a 60-day extension of the original deadline to conduct a
hearing on Mr. Harrison's Writ of Habeas Corpus.

       If anything further is needed from this Court at this time, please advise.

                                              Very truly yours, /J         y^

                                                 '&.ik*r
                                                 ge John H. Fostel

cc:    Ms. Lindy Borchardt
                                                                                              <
       Assistant District Attorney
       Hand Delivered


       Mr. Bill Ray
       By Facsimile: 817-698-9092




                                                                        RECEIVED IN
                                                                 COURT OF CRIMINAL APPEALS

                                                                          APR 17 2015

                                                                      AbeiAcosta, Clerk